EXHIBIT C
Charron, Danielle

From:                            Charron, Danielle
Sent:                            Wednesday, March 25, 2020 3:17 PM
To:                              'Crockett, Craig'
Cc:                              Militello, Janet; Lontex CC; gina.durham@dlapiper.com; marc.miller@dlapiper.com
Subject:                         RE: Lontex's Subpoena to Academy


Hi Craig,

Academy will not consent to having the motion to quash heard in Pennsylvania.

Thanks,

Danielle Charron
Associate Attorney
Locke Lord LLP
2800 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002
T: 713-226-1409
F: 713-229-2506
danielle.charron@lockelord.com
www.lockelord.com


From: Crockett, Craig <Craig.Crockett@troutman.com>
Sent: Wednesday, March 25, 2020 2:22 PM
To: Charron, Danielle <Danielle.Charron@lockelord.com>
Cc: Militello, Janet <JMilitello@lockelord.com>; Lontex CC <LontexCC@troutman.com>; gina.durham@dlapiper.com;
marc.miller@dlapiper.com
Subject: RE: Lontex's Subpoena to Academy

Danielle, please let us know if Academy would consent to having the motion to quash heard by Judge Baylson
in the Eastern District of Pennsylvania. To the extent you would like to discuss, I have fairly open availability for
a phone call over the next couple days.

Gina, it would also be helpful to know if Nike has any objection to Judge Baylson hearing the motion.

Craig C. Crockett
troutman sanders
Direct: 415.477.5724
craig.crockett@troutman.com

□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



From: Charron, Danielle <Danielle.Charron@lockelord.com>
Sent: Friday, March 20, 2020 12:03 PM
To: Crockett, Craig <Craig.Crockett@troutman.com>
Cc: Militello, Janet <JMilitello@lockelord.com>
Subject: Lontex's Subpoena to Academy


                                                          1
EXTERNAL SENDER

Hi Craig,

Locke Lord represents Academy. Earlier today, we moved to quash the subpoena from Lontex in U.S. District Court for
the Southern District of Texas (as required by FRCP 45). Please see the attached correspondence regarding the same,
and let me know if you’d like to discuss.

Thank you,

Danielle Charron
Associate Attorney
Locke Lord LLP
2800 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002
T: 713-226-1409
F: 713-229-2506
danielle.charron@lockelord.com
www.lockelord.com




__________________

Atlanta | Austin | Boston | Brussels | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami | New Orleans | New York |
Princeton | Providence | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure under applicable law.
If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and
from our servers to ensure regulatory compliance to protect our clients and business.


This e-mail message (and any attachments) from Troutman Sanders LLP may contain legally privileged and
confidential information solely for the use of the intended recipient. If you received this message in error, please
delete the message and notify the sender. Any unauthorized reading, distribution, copying, or other use of this
message (and attachments) is strictly prohibited.




                                                                                 2
